 


114 SCON 39 : Honoring the members of the United States Air Force who were casualties of the June 25, 1996, terrorist bombing of the United States Sector Khobar Towers military housing complex on Dhahran Air Base.
U.S. Senate
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS 
2d Session 
S. CON. RES. 39 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2016 
Referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Honoring the members of the United States Air Force who were casualties of the June 25, 1996, terrorist bombing of the United States Sector Khobar Towers military housing complex on Dhahran Air Base. 
 
 
Whereas June 25, 2016, marks the twentieth anniversary of the terrorist bombing of the United States Sector Khobar Towers military housing complex on Dhahran Air Base, also known as King Abdul Aziz Royal Saudi Air Base, near Dhahran, Saudi Arabia, on June 25, 1996; Whereas 19 members of the United States Air Force were killed, more than 500 other members of the Armed Forces of the United States were wounded, and approximately 297 innocent Saudi and Bangladeshi civilians were casualties in this terrorist attack; 
Whereas the 19 members of the United States Air Force killed in this terrorist attack while serving their country were Captain Christopher J. Adams, Technical Sergeant Daniel B. Cafourek, Sergeant Millard D. Campbell, Senior Airmen Earl F. Cartrette, Jr., Technical Sergeant Patrick P. Fennig, Captain Leland T. Haun, Master Sergeant Michael G. Heiser, Staff Sergeant Kevin J. Johnson, Staff Sergeant Ronald L. King, Master Sergeant Kendall K. Kitson, Jr., Airman First Class Christopher B. Lester, Airman First Class Brent E. Marthaler, Airman First Class Brian W. McVeigh, Airman First Class Peter J. Morgera, Technical Sergeant Thanh V. Nguyen, Airman First Class Joseph E. Rimkus, Senior Airman Jeremy A. Taylor, Airman First Class Justin R. Wood, and Airman First Class Joshua E. Woody; Whereas the families and friends of these brave servicemembers and the survivors of this attack still mourn their loss; 
Whereas the survivors of this terrorist attack suffer still, whether their suffering be through physical injury, mental anguish, or through the remembrance of their fallen compatriots; Whereas the United States District Court for the Eastern District of Virginia indicted Ahmed Ibrahim al-Mughassil and 13 others on the count, among others, of conspiracy to kill United States nationals; 
Whereas Ahmed Ibrahim al-Mughassil is the former military chief of Hezbollah Al-Hejaz, also known as Saudi Hezbollah, a militant group known to be supported by the terrorist group Hezbollah and the Islamic Republic of Iran; Whereas the United States District Court for the District of Columbia, in a civil action, found the Islamic Republic of Iran liable for the bombing and ordered restitution to be paid to the servicemembers’ families that were party to the complaint; 
Whereas, on or about August 26, 2015, Ahmed Ibrahim al-Mughassil was detained in Beirut, Lebanon, and turned over to authorities of Saudi Arabia; Whereas Ahmed Ibrahim al-Mughassil remains listed on the Federal Bureau of Investigation’s most wanted terrorist list; 
Whereas those guilty of carrying out this terrorist attack have yet to be brought to justice; and Whereas terrorism remains an ever-present threat which members of the United States Armed Forces and other agents of the United States stand ready to combat throughout the world: Now, therefore, be it 
 
That on the occasion of the 20th anniversary of the terrorist bombing of the United States Sector Khobar Towers military housing complex on Dhahran Air Base, Congress— (1)recognizes the service and sacrifice of the 19 members of the United States Air Force who were killed in that attack; 
(2)calls upon every citizen of the United States to pause and pay tribute to those brave servicemembers; (3)extends its continued sympathies to the families and friends of those who were killed; 
(4)acknowledges the anguish and resilience of the survivors of that attack; (5)assures the members of the United States Armed Forces and other agents of the United States serving in harm’s way throughout the world that their well-being and interests will at all times be given the highest priority; and 
(6)declares that any perpetrators of terrorist acts against members of the Armed Forces, other agents of the United States, or United States citizens will be vigorously pursued and finally brought to justice.  Passed the Senate June 23, 2016.Julie E. Adams,Secretary 